Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
8. – 20. (Cancelled)

This application is in condition for allowance except for the presence of claims 8 - 20 directed to a species non-elected without traverse.  Accordingly, claims 8 – 20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Specifically, the references fail to disclose a  first sensor disposed in the exhaust gas conduit and configured to measure a parameter of the exhaust gas aftertreatment system; a second sensor disposed in the exhaust gas conduit proximate the first sensor and configured to measure the parameter in the exhaust gas aftertreatment system; determine if the difference between the first sensor value and the second sensor value is greater than a threshold value; and if the difference between the first sensor value and the second sensor value is greater than the threshold value, stop utilizing the first sensor as the primary sensor for measuring the parameter in the exhaust gas aftertreatment system, and begin utilizing the second sensor as the primary sensor for measuring the parameter in the exhaust gas aftertreatment system, in combination with the additional limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746